Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2019

The Court of Appeals hereby passes the following order:

A19A1199. ROGER DEWAYNE CALLAHAN v. THE STATE.

      A jury convicted Roger Callahan of two counts of theft by taking, and the trial
court entered a final disposition on January 11, 2017. Callahan subsequently filed a
motion for an out-of-time appeal, which the court granted on August 23, 2018.
Callahan did not, however, file a notice of appeal until December 18, 2018. We lack
jurisdiction.
      “A defendant granted an out-of-time appeal by the trial court will have 30 days
from the grant to file a notice of appeal to the appellate court with subject-matter
jurisdiction.” Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756) (1995); see also
Carr v. State, 281 Ga. 43, 44 (635 SE2d 767) (2006). The proper and timely filing of
a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland, 264 Ga. at 872 (1). Because the notice of appeal here was filed 117 days
after entry of the trial court’s order granting Callahan’s motion for an out-of-time
appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      Because Callahan remains represented by counsel, he is informed of the
following in accordance with Rowland, supra:
      This appeal has been dismissed because of your counsel’s failure to file
      a timely notice of appeal. If you still wish to appeal, you may request
      the trial court to grant an out-of-time appeal. If the trial court grants an
      out-of-time appeal, you will have 30 days from that grant in which to
      file an appeal. If the trial court denies your request for an out-of-time
      appeal, you may appeal that denial by filing a notice of appeal within 30
      days of the denial. If you no longer wish to appeal your conviction, you
      need not do anything else.

The Clerk of Court is directed to send a copy of this order to Callahan as well as to
Callahan’s attorney, who is also directed to send a copy to Callahan.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.